Case: 18-11991     Date Filed: 02/07/2019    Page: 1 of 3


                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-11991
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:04-cr-00143-ODE-AJB-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

EDNECDIA (TINA) JOHNSON,
a.k.a. Tina Smith,

                                                                Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (February 7, 2019)

Before WILLIAM PRYOR, GRANT and ANDERSON, Circuit Judges.

PER CURIAM:

      The government has filed a motion to dismiss Johnson’s appeal, arguing that

we lack jurisdiction to consider it because (1) her time to appeal the restitution

amount has long since passed and (2) her appeal is precluded by the limited appeal
                Case: 18-11991        Date Filed: 02/07/2019       Page: 2 of 3


waiver in her plea agreement. However, the failure to file a timely notice of appeal

does not deprive us of jurisdiction. United States v. Lopez, 562 F.3d 1309, 1313

(11th Cir. 2009). In any event, Johnson timely appealed from the district court’s

2018 order denying her pro se motion to adjust her restitution.

Fed. R. App. P. 4(b)(1)(A)(i).

       Nevertheless, in her brief on appeal, Johnson largely raises issues

challenging the district court’s initial award of restitution in 2004, not the district

court’s order denying her pro se motion in 2018, and so her arguments challenging

the 2018 order have been abandoned. United States v. Jernigan, 341 F.3d 1273,

1283 n.8 (11th Cir. 2003). As for the arguments that she does raise on appeal,

which focus on the district court’s 2004 award of restitution, we are required to

dismiss them as untimely pursuant to the government’s request. Lopez, 562 F.3d at

1312-14.

       To the extent that Johnson’s arguments on appeal can be construed to

challenge the district court’s denial of her pro se motion, we dismiss Johnson’s

appeal pursuant to her valid appeal waiver.1 We have held that a valid appeal

waiver may bar a challenge to restitution, United States v. Johnson, 541 F.3d



       1
          Contrary to the government’s assertions, a valid appeal waiver does not deprive us of
jurisdiction but does require that we dismiss an appeal prior to reaching its merits. See, e.g.,
United States v. Howles, 166 F.3d 1166, 1169 (11th Cir. 1999) (declining to reach the merits of
an appeal due to a valid appeal waiver).
                                                2
              Case: 18-11991    Date Filed: 02/07/2019   Page: 3 of 3


1064, 1068 (11th Cir. 2008), and we have also previously determined that

Johnson’s appeal waiver is valid and enforceable, making it the law of the case, In

re Lambrix, 776 F.3d 789, 793 (11th Cir. 2015) (per curiam). Johnson’s limited

appeal waiver does not contain an exception relevant to her appeal. We therefore

enforce Johnson’s limited appeal waiver with regard to any timely issues raised by

Johnson.

      Accordingly, the Government’s motion to dismiss this appeal in part as

untimely and in part pursuant to the appeal waiver in Appellant’s plea agreement is

GRANTED.




                                         3